Citation Nr: 1045270	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  98-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial, compensable rating for bronchitis with 
early chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to August 
1997.

This appeal arose to the Board of Veterans' Appeals (Board) from 
a March 1998 rating decision in which the RO, inter alia, granted 
service connection for and assigned an initial, noncompensable 
(zero percent) rating for bronchitis with early chronic 
obstructive pulmonary disease, effective August 8, 1997.  In 
March 1998, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 1998, and in June 
1998, the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for bronchitis 
with early COPD, the Board has characterized this matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In May 2005, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claim (as 
reflected in the March 2008 supplement SOC (SSOC)), and returned 
the matter to the Board for further appellate consideration.

In November 2008, the Board again remanded the claim to the RO, 
via the AMC in Washington, D.C., for additional development.  
After accomplishing the requested action, the RO/AMC continued 
the denial of the claim (as reflected in the May 2010 SSOC), and 
returned the matter to the Board for further appellate 
consideration.

As final preliminary matter, the Board notes that the Veteran's 
claim for service connection for a right thigh disability was 
denied by the Board in May 2005.  A February 2006 VA examination 
shows a diagnosis of chronic right rectus femoris strain (a 
muscle of the quadriceps).  The VA examiner opined that this 
condition was more likely than not related to the Veteran's 
service.  This evidence raises a possible request to reopen the 
previously denied claim for service connection for a right thigh 
disability, and this matter was referred in the November 2008 
Board decision.  As this matter has not yet been adjudicated by 
the RO, it is not currently before the Board; hence, it is, 
again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the August 8, 1997 effective date of the grant of 
service connection, the Veteran's bronchitis with early COPD has 
been manifested by forced expiratory volume in one second (FEV-1) 
greater than 80-percent predicted, ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) greater than 80 percent, and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) greater than 80-percent predicted.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bronchitis 
with early COPD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the VCAA was enacted after the initial rating 
decision.  Post-rating letters dated in September 2003 and June 
2005, provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim for an increased 
rating for bronchitis with early chronic COPD, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The June 
2005 VCAA letter specifically informed the Veteran to submit any 
evidence in her possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  After the award of service connection, and the 
Veteran's disagreement with the initial rating assigned, the May 
1998 SOC and May 2010 SSOC set forth the criteria for ratings for 
disabilities of the respiratory system (which suffices, in part, 
for Dingess/Hartman).  Pursuant to the November 2008 Board 
remand, a December 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the September 2003 and June 2005 letters, and 
opportunity for the Veteran to respond, SSOCs dated in February 
2004, June 2004, and March 2008 reflect readjudication of the 
claim.  After issuance of the December 2008 letter, and 
opportunity for the Veteran to respond, the May 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent objective evidence associated 
with the claims file consists of the veteran's service treatment 
records, VA treatment records dated from October 1997 to December 
2008; and the reports of November 1997, April 2004, February 
2006, and February 2010 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by her representative, on 
her behalf.  

The Board also notes that no further RO action prior to appellate 
consideration of the claims on appeal is required.  In this 
regard, it is noted that, in the prior November 2008 remand, the 
Board instructed the RO/AMC to arrange for the Veteran to undergo 
VA examination after all the pertinent records were associated 
with the claims file.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall v 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Veteran 
underwent VA examination in February 2010, after which additional 
VA treatment records were obtained from the Syracuse and Phoenix 
VAMCs.  Treatment records dated through December 2008 were 
received from both the Syracuse VAMC and Phoenix VAMC.  
Notwithstanding the foregoing, as explained in more detail below, 
the Board finds that the February 2010 VA examination was 
adequate and there is no prejudice shown to the Veteran in the 
later acquisition of these records.  

In its remand, the Board also requested that the RO provide the 
Veteran with adequate notice describing the evidence needed to 
support a claim for an initial, compensable rating for bronchitis 
with early COPD, as required under Dingess/Hartman, and this 
notice was provided in December 2008.  The Veteran's 
representative argues that because the RO mistakenly included 
information regarding how to establish a service-connection 
claim, that adequate notice was not provided and remand is 
necessary under Stegall.  However, the Veteran was provided 
notice with how to establish a claim for a higher initial rating 
for bronchitis with early COPD in September 2003 and June 2005.  
Information pertaining to disability ratings and effective dates 
were provided in earlier SSOCs, however, the remand directive 
instructed the RO to provide the Veteran with a letter containing 
such notice requirements, as required under Dingess/Hartman.  
This was accomplished in December 2008.  Therefore, the Board 
finds that a remand is not required under Stegall.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
where Board's remand instructions were substantially complied 
with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) 
(finding that substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

At the outset, the Board notes that, in addition to bronchitis, 
the medical evidence reflects a diagnosis of asthma. Where it is 
not possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, on testing 
where there is no indication that it is possible to distinguish 
the symptoms from the Veteran's various respiratory disorders, 
the Board has considered all of her respiratory symptoms in 
evaluating her service-connected bronchitis.

In this case, the RO assigned a zero percent rating for the 
Veteran's bronchitis with early COPD, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6600.  Diagnostic Code 6600 provides for 10 
percent rating for FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  A 30 percent rating is warranted for FEV-1 of 56 to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- 65-percent predicted.  A 60 percent rating is warranted 
for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) 40 to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC is less than 40 
percent, or DLCO (SB) is less than 40-percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

38 C.F.R. § 4.96 instructs VA to evaluate pulmonary function 
tests on post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-bronchodilator 
results are poorer than the pre-bronchodilator results.  In those 
cases, the VA is instructed to use the pre-bronchodilator value 
for rating purposes.

Considering the pertinent evidence in light of applicable 
authority, the Board finds that an initial, compensable rating is 
not warranted for service-connected bronchitis with early COPD at 
any point since the August 8, 1997 effective date of the grant of 
service connection.

Relevant evidence of record pertaining to the Veteran's 
bronchitis with early COPD includes VA treatment records and VA 
examinations from October 1997, April 2004, February 2006, and 
February 2010.

On November 1997 VA examination, the Veteran reported several 
episodes of bronchitis since 1991, characterized by wheezing, 
productive cough, and chest pain.  The Veteran required 
treatments with antibiotics, and noted resolution of most of her 
symptoms within a one-week period.  On physical examination, 
lungs were clear to auscultation bilaterally.  The Veteran was 
diagnosed with recurrent bronchitis.  The examiner found that the 
Veteran's recurrent infections were likely, in part, due to 
smoking.  Pulmonary function testing revealed early COPD with 
reversibility.

On November 1997 examination, pulmonary function testing results 
were as follows:


FEV-1 (%)
FEV-1/FVC (%)
DLCO (SB) (%)
Pre-
bronchodilator
87
80
N/A
Post- 
bronchodilator
94
84
N/A

DLCO (SB) testing was not performed.

The Veteran was afforded another VA examination in April 2001.  
The Veteran was diagnosed with chronic tonsillitis, which the 
examiner opined could be the source of her recurrent bronchitis.  
The Veteran reported that she had a bronchitis episode once in 
2000, but otherwise did not have any bronchitis.  Asthma was 
denied.  The Veteran was diagnosed with status-post bronchitis.  
Pulmonary function testing results were noted as normal.  The 
results provided were as follows:


FEV-1 (%)
FEV-1/FVC (%)
DLCO (SB) (%)
Pre-
bronchodilator
97
80
89 
Post- 
bronchodilator
N/A
N/A
N/A

Full test results were not provided, including post-
bronchodilator results.

VA treatment records from July 2003 indicate that the Veteran 
reported to the VA Medical Center with a worsening cough, with 
occasional wheezing.  The Veteran complained of nasal stuffiness 
and post-nasal trip.  She was prescribed a course of antibiotics 
and after symptoms persisted, 40 milligrams of prednisone was 
prescribed for 5 days for an upper respiratory infection.

In April 2004, the Veteran was afforded another VA examination.  
The Veteran was not currently on a metered dose inhaler.  The 
Veteran did not use oxygen or take regular steroids.  The Veteran 
denied routinely receiving steroids, even with a bronchitis 
episode.  The Veteran estimated that she had approximately two to 
three episodes of respiratory tract infections a year treated 
with antibiotics.  The Veteran noted that she had a tonsillectomy 
for chronic tonsillitis in 2002, and since that time, her 
respiratory tract infections were much less frequent.  June 2002 
chest x-rays revealed well-aerated lungs without evidence of 
infiltrate, pulmonary edema, or pleural effusion.  Pulmonary 
function testing results were normal, but specific results were 
unclear as to whether they were pre- or post-bronchodilator.

On physical examination, lungs were clear with no rales or 
rhonchi.  No wheezes were heart.  The Veteran was diagnosed with 
episodes of acute bronchitis treated with antibiotics.  One 
episode required a short course of oral prednisone.  Smoking 
cessation was urged.

Based on incomplete testing, the claim was remanded in May 2005 
for further examination.  On February 2006 VA examination, the 
examiner noted that the Veteran had done well since her 
tonsillectomy four years ago.  The Veteran stated that she still 
developed a tightness or pressure in her chest at times after she 
finished walking on the treadmill and occasionally when in 
locations with dry air.  Generally, the Veteran did not have 
dyspnea on exertion.  The Veteran denied any chronic cough, 
chronic sputum production, wheezing, hemoptysis, unexplained 
fevers, night sweats, or unintentional weight loss.

On physical examination, the chest was normal to percussion.  
Breath sounds were intact throughout the lung fields.  There were 
no rales, rhonchi, wheezes, or friction rubs.  Pulmonary function 
testing and diffusion studies were normal, so COPD could not be 
documented.  This, however, did not rule out reactive airway 
disease, and the possibility of intermittent bronchospasm.  
Pulmonary function testing results were as follows:


FEV-1 (%)
FEV-1/FVC (%)
DLCO (SB) (%)
Pre-
bronchodilator
108
78
105
Post- 
bronchodilator
N/A
N/A
N/A

Post-bronchodilator results were not provided.

The claim was again remanded for another VA examination to 
provide full pulmonary function testing results, and to 
specifically address the rating criteria.  A new examination was 
provided in February 2010.  The physician noted that since the 
Veteran's tonsillectomy in 2002, she did not have episodes of 
bronchitis, but continued to have intermittent wheezing, 
depending on weather or air conditions.  The Veteran's only 
treatment was medication; she intermittently used an inhaled 
bronchodilator and a daily inhaled anti-inflammatory.  No 
steroids, antibiotic, or other immunosuppressives were used.  The 
Veteran smoked about a half pack per day.  The Veteran denied a 
history of productive cough, hemoptysis, fever, anorexia, night 
sweats, respiratory failure, cor pulmonale, pulmonary 
hypertension, chronic pulmonary mecosis, sleep apnea, spontaneous 
pneumothorax, bronchiectasis, pulmonary embolism, right 
ventricular hypertrophy, and pleurisy with emphysema.  She had a 
positive history of non-productive cough, wheezing, dyspnea, non-
anginal chest pain, and asthma.  Coughing was intermittent, and 
wheezing occurred about once per week.  The Veteran reported some 
chest pain associated with dyspnea.

The examiner noted that although the Veteran had been diagnosed 
with COPD and bronchitis rather than asthma, there was no 
evidence on pulmonary function tests of COPD.  Based on this, the 
examiner found that the Veteran's history was more consistent 
with reactive airways disease or asthma.

On physical examination, there was no evidence of congestive 
heart failure or pulmonary hypertension.  The Veteran had mild 
rhonchi-wheezing with forced expiration and slightly prolonged 
expiratory phase with forced expiration on the right and left.  A 
chest x-ray was grossly unremarkable.  No focal lung infiltrate 
was visualized.

Pulmonary function testing revealed the following:


FEV-1 (%)
FEV-1/FVC (%)
DLCO (SB) (%)
Pre-
bronchodilator
92
77
N/A
Post- 
bronchodilator
101
84
143

The Veteran was provided with a methacholine challenge test to 
determine whether she had asthma.  The Veteran was thereafter 
diagnosed with asthma, based on the results of this test.  
Maximum oxygen consumption test was declined by the Veteran.  No 
evidence of cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy was found.

In this case, there is no basis for assignment of any higher 
schedular rating for bronchitis with early COPD.  As indicated, 
the relevant, competent medical evidence discussed above reflects 
normal pulmonary function testing.  When specific values were 
provided, post-bronchodilator results of FEV-1, FEV-1/FVC, and 
DLCO (SB) were all consistently greater than 80 percent.  The 
Veteran does not have cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or require oxygen therapy.  Therefore, under 
the circumstances of this case, the Board finds that, pertinent 
to the current claim for increase, the preponderance of the 
evidence of record regarding the Veteran's bronchitis 
symptomatology does not warrant a compensable rating.  See 38 
C.F.R. §§ 4.96-4.97.  As the criteria for the next higher, 10 
percent, rating are not met, it follows that the criteria for 
even higher ratings (30, 60, or 100 percent) likewise are not 
met.

The Board has also considered the applicability of alternative 
diagnostic codes for evaluating the Veteran's bronchitis with 
early COPD, but finds that no higher rating is assignable.  
Although the Veteran has been diagnosed with both bronchitis and 
early COPD, the rating criteria under Diagnostic Code 6600 (for 
chronic bronchitis) and Diagnostic Code 6604 (for COPD) are the 
same; therefore, rating the Veteran under Diagnostic Code 6604 
does not provide for a higher rating.  The Veteran has been 
diagnosed with asthma, but it has not been associated with the 
Veteran's active service.  The Veteran has also not been 
diagnosed with bronchiectasis or pulmonary emphysema.  As such, 
evaluation of the disability under, Diagnostic Codes 6604, 6602, 
6601, or 6603, respectively, is not warranted.  Furthermore, 
neither disability has been shown to involve any other factor(s) 
that would warrant evaluating the disability under any other 
provision(s) of VA's rating schedule.

Moreover, because the Veteran's symptomatology is rated based on 
pulmonary function testing, there is no basis for assignment of 
separate ratings for chronic bronchitis and from COPD simply 
because the service-connected disability comprises two diagnoses.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's bronchitis with early 
COPD, pursuant to Fenderson, and that the claim for a compensable 
rating must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a compensable rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bronchitis with early COPD is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


